Citation Nr: 1424943	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the right foot, prior to November 9, 2012. 

2.  Entitlement to a rating in excess of 30 percent for plantar fasciitis of the right foot, from November 9, 2012.  

3.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the left foot, prior to November 9, 2012. 

4.  Entitlement to a rating in excess of 30 percent for plantar fasciitis of the left foot, from November 9, 2010. 

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected right and left foot plantar fasciitis, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, granted an increased rating of 10 percent for bilateral plantar fasciitis, effective March 15, 2006.  In February 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

In December 2007, the RO granted separate ratings of 10 percent each for plantar fasciitis of the right and left feet, effective March 15, 2006.  

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In September 2012, the Board remanded the claims on appeal to the Agency of Original Jurisdiction (AOJ) for further action, to include additional development of the evidence.  

After completing the requested action, by rating decision in January 2013, the RO granted a 30 percent rating, each, for  plantar fasciitis of the right and left feet, from November 9, 2012.  However, inasmuch higher ratings are available for plantar fasciitis before and after November 9, 2012, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing all four matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As explained below, the record reflects that the Veteran has been unemployed since approximately October 2009, which he generally suggests is due to service-connected foot disabilities.  he Board has therefore expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to his service-connected right and left foot plantar fasciitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Virtual VA paperless, electronic claims processing system contains additional VA outpatient treatment records that were considered by the Agency of Original Jurisdiction (AOJ) in the January 2013 SSOC. 

The Board's decision on the claims for higher ratings for service-connected right and left foot plantar fasciitis is set forth below.  The claim for a TDIU due to the service-connected foot disabilities is set  being remanded to the AOJ  VA will notify the Veteran when further action, on his part, is required. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  Prior to July 13, 2010, the Veteran's right and left foot plantar fasciitis each  manifested as plantar and heel pain on extended standing and walking, necessitating the occasional use of orthotic appliances and periodic callus debridement. 

3.  Since July 13, 2010, the Veteran's right and left foot  plantar fasciitis have each manifested as more severe plantar and heel pain, requiring periodic callus debridement, steroid injections, regular use of orthotic appliances and an orthotic boot with limitation of extended standing and walking.  

4.  The applicable schedular criteria are adequate to rate each disability under consideration at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior for plantar fasciitis of the right foot, to July 13, 2010 , are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013). 

2.  The criteria for a rating in excess of 10 percent for plantar fasciitis of the left foot, prior to July 13, 2010, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013). 

3.  The criteria for a  30 percent rating for plantar fasciitis of the right foot, from July 13, 2010, are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013). 

4.   The criteria for a 30 percent but no higher rating for plantar fasciitis of the left foot, from July 13, 2010, are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

VA must notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112 (2004),

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in an April 2006 pre-decision letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for increased ratings , what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2007 rating decision on appeal reflects the initial adjudication of the claims after issuance of this letter.  

Thereafter  the RO provided the detailed rating criteria in a November 2007 SOC and in a December 2007 SSOCs (the timing and firm of which suffices, in part, for Dingess/Hartman).  In a March 2012 brief and during the June 2012 Board hearing, the Veteran and his representative restated the pertinent rating criteria and described the severity of the disabilities, the level of functional impairment, and how these factors should be applied to the criteria.  Although adjudication  documents do not substitute for adequate notice, the Board finds that the Veteran has demonstrated actual knowledge of the  requirements to substantiate his claims for higher ratings.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of VA examinations in May 2006, November 2010, and November 2012.  There has been substantial compliance with the Board's prior remand directives in this regard.  Also of record and considered in connection with the appeal is the transcript of the June 2012 Board hearing and various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with any claim herein decided, prior to appellate consideration, is required. 

As for the Board hearing, the Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the Board hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's current symptoms and treatment, to whether there are outstanding, pertinent medical records.  Therefore, not only was the issue(s) "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497. Moreover, although the undersigned did not explicitly suggest the submission of any specific evidence, on subsequent remand, additional pertinent information and evidence was sought and obtained.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Applicable Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Medical records show that the Veteran has been diagnosed with plantar calluses, fasciitis, and heel spurs affecting each foot.  Prior to September 2006, the RO rated the Veteran's right and left foot disabilities (each characterized as plantar fasciitis) by analogy to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5020 for synovitis that provides for rating the disability on limitation of motion as for degenerative arthritis under Diagnostic Code 5003. 

In the September 2006 decision on appeal, the RO granted a rating of 10 percent each for right and left foot plantar fasciitis by under the same Diagnostic Code for synovitis, effective March 15, 2006, the date of receipt of the claim for increased ratings.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

In January 2013, the RO granted ratings of 30 percent each for right and left foot plantar fasciitis under Diagnostic Code 5284 for foot injuries, effective November 9, 2012.  [Parenthetically, it is noted that, in this decision, two references to a 20 percent rating in the decision text appear to be typographical errors as this rating is not repeated in the associated code sheet.]. 
 
Diagnostic Code 5284, for evaluating residuals of foot injuries, provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and a 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, at Diagnostic Code 5284, Note.

In May and July 2007, VA examiners noted mild flattening of the bilateral arches.  
Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (zero percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  
38 C.F.R. § 4.71a. 

Also in May and July 2007, VA examiners noted mild or minimal bilateral hallux valgus and bilateral hammer toe deformities of the second through fifth toes.  The Veteran submitted a separate claim for service connection for these disorders, but the RO denied service connection in an unappealed decision in December 2008, finding that these deformities did not manifest during active service and were not caused or aggravated by active service or by service-connected plantar fasciitis.  The Veteran did not express timely disagreement.  Although the deformities may contribute to the Veteran's foot discomfort and lack of endurance, they are not within the scope of the service-connected disabilities on appeal that are associated with plantar and heel pain.  

Other diagnostic codes for foot disorders are not applicable in this case as there are no observations or diagnoses of weak foot, metatarsalgia, pes cavus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279-83 (2013).  

The Board finds that the most appropriate diagnostic code to be applied for the entire period of time covered by the appeal is Diagnostic Code 5284 for foot injuries for the following reasons.  The Veteran's recurrent calluses, foot pain, and heel spurs manifested in service as a result of rigorous training and duty as a Navy deck seaman requiring extended time standing, suggesting that the origin was foot injury.  Service and post service clinical and examination reports do not show limitation of motion of the feet.  X-rays conducted in July 2006 were interpreted as showing "early osteoarthritis" but these indications were not observed in VA X-rays the same month or again in May and September 2008.  Although one examiner noted mild flattening of the arches and many examiners noted callosities and the need for orthotic appliances, there are no observations of abnormal pronation, abduction, uneven weight bearing, or misalignment of the Achilles tendons.  Moreover, ratings under Diagnostic Code 5274 are less advantageous to the Veteran than ratings under Diagnostic Code 5284.  

III. Background and Analysis 

Service records show that the Veteran served as a U.S. Navy deck seaman.  He sought treatment in December 1984 and May 1986 for painful calluses on the plantar and heel surfaces both feet after extended standing or walking.  Clinicians shaved the calluses and prescribed shoe inserts.  Near the end of his active duty, military clinicians authorized the wearing of sneakers in place of standard military shoes.  

Following a February 1988 VA examination, the RO granted service connection and assigned a noncompensable rating for bilateral foot calluses, effective October 21, 1987, the date of receipt of the claim for service-connection.  

Records of VA outpatient treatment starting in June 2000 show that the Veteran worked in construction and experienced bilateral foot calluses and a fungal infection.  Clinicians diagnosed hyperkeratosis and prescribed "ortho boots."  

The RO received the Veteran's current claim for increased ratings on March 15, 2006. 

In May 2006, a VA contract physician noted the Veteran's report of a history of bilateral foot calluses and current foot pain that limited extended standing and walking.  The Veteran did not use assistive devices for ambulation or shoe inserts.  On examination, the physician noted callosities on the balls and heels, plantar and metatarsal tenderness, and mildly flattened arches but no abnormal weight bearing, abnormal shoe wear, Morton's metatarsalgia, pes planus, or hammertoes.  There was no edema or disturbed circulation and good alignment of the Achilles tendons.  X-rays showed early osteoarthritis, mild hallux valgus, and plantar calcaneal spurs.  The physician diagnosed bilateral plantar fasciitis.  

In July 2006, a VA podiatrist noted that  X-rays revealed no degenerative changes but confirmed the mild bilateral hallux valgus and calcaneal spurs and also noted a collapsed left arch and bilateral hammertoe deformities of the second through fifth toes. 

VA podiatry clinic records document periodic treatment for callosities.  The Veteran continued to work in construction until April 2008 when he underwent a right bunionectomy with internal fixation.  Post-surgery, the Veteran was issued orthotic appliances but appeared in May and October 2008 for periodic callus debridement wearing regular shoes.  

In June 2010, a clinician noted that the Veteran was wearing orthotic appliances and receiving debridement every 4 to 6 months.  Starting on July 13, 2010, attending VA podiatrists administered periodic steroid injections to the plantar and heel surfaces to control pain.  

In November 2010, a VA contract physician examined the Veteran and noted his report of episodes of severe foot pain several times per day, exacerbated by physical activity.  The Veteran reported that he was able to function during the episodes but could not walk or stand for an extended time.  The symptoms were relieved by rest and anti-inflammatory medication.  The Veteran used orthotic appliances but no support devices for ambulation.  On examination, the physician noted no evidence of abnormal shoe wear, weight bearing, or gait.  There was no limitation of range of ankle motion or alignment of the Achilles tendons.  Plantar surfaces were tender to palpation, but there was no edema, disturbed circulation, weakness, muscle atrophy, heat, redness, or instability and no limitation of motion of the great toes.  X-rays showed mild osteoarthritis, mild hallux valgus (with an internal screw on the right), and calcaneal spurs.  In an addendum, the physician noted that the osteoarthritis and hallux valgus and plantar fasciitis represented two different pathologies and therefore did not substantiate a secondary relationship.  He noted that the arthritis and hallux valgus were bone abnormalities and that plantar fasciitis was inflammation of the soft tissue of the foot.    

The Veteran continued to receive periodic VA outpatient treatment for debridement and injections in 2011 and 2012.  In May 2011, a VA podiatry clinician noted the Veteran's report that the debridement provided two to three months of temporary pain relief.  In June 2012, a clinician noted the Veteran's report that the calluses built up quickly and that the periodic debridement helped.  He requested injections to reduce heel pain.  He was advised to avoid high impact exercises and limit weight bearing for two weeks after the injection.  In a June 2012 letter, the VA attending podiatrist noted that the Veteran was reporting progressively increasing foot pain.  

During the June 2012 Board hearing, the Veteran testified that after the November 2010 examination, he was issued corrective shoes for his right foot and an orthotic brace up to his knee on the left.  The Veteran disputed the 2010 physician's notation that he could function and was pain free at rest but rather that he could not run or walk or stand for long periods of time and that the steroid injections were only effective for about two weeks.  

In September 2012, the Board remanded the claims, in part, to obtain an additional VA examination.  

In November 2012, a VA physician noted review of the claims file and the Veteran's report of continued episodes of sudden onset of transient severe foot pain several times per day that made it difficult to walk long distances or stand for extended times.  The physician also noted the history of a right bunionectomy and previous X-ray indications of arthritis and noted observations of bilateral hammer toes and hallux valgus.  The Veteran was using an orthotic boot on the left foot.  
The physician found that the pain and loss of function placed the level of severity in the moderately severe to severe range.  

Considering the applicable criteria in light of the pertinent evidence of record, the  Board finds that, prior to July 13, 2010, a ratings in excess of 10 percent  for right or left foot plantar fasciitis is not warranted prior to July 2010, but that a 30 percent rating is warranted for each foot, beginning  July 13, 2010-the date of a VA outpatient podiatry record documenting the start of periodic steroid injections (which support the Veteran's credible lay statements of increased pain and decreased walking and standing endurance).  

Initially, the Board finds that the weight of competent in and post -service treatment records and medical opinions indicate that  the Veteran's bilateral hallux valgus, residuals of a right bunionectomy, and hammer toes are not manifestations of, or associated with, service-connected right and left foot  plantar fasciitis.  These abnormalities were not observed during active service and did not manifest until mild hallux valgus was noted by an examiner in 2006.  The Board places greatest probative weight on the assessment by the November 2010 VA examiner that these disorders are not components of the service-connected plantar calluses, fasciitis, and calcaneal spurs.  Although they may contribute to the Veteran's foot discomfort and mobility endurance, they arose after service and are not caused or aggravated by the service-connected disabilities.   

Prior to July 13, 2010, the Veteran's right and left foot plantar fasciitis each manifested as episodes of intermittent foot pain and recurrent calluses and the inability to walk or stand for extended time.  The Veteran was issued orthotics but did not always to use them as he appeared for podiatric appointments in regular shoes.  Clinicians did not observe abnormal weight bearing or shoe wear.  The Veteran was able to work in his construction occupation until the April 2008 bunionectomy.  The records showed that periodic debridement of calluses were performed every four to six months.  Without consideration of the non-service-connected hallux valgus, bunionectomy, and hammer toes, the Board finds that the overall picture is consistent with a moderate level of pain and dysfunction.  A higher rating for moderately severe disability is not warranted.  

The symptoms of plantar and heel pain have persisted for the entire period of time covered by the appeal.  However, the Veteran is competent to report on his observed pain and limitations in extended walking and standing and he reported gradually worsening symptoms over time.  The Board finds that the most relevant milestone in the gradually increasing level of disability was on July 13, 2010 when the Veteran required periodic injections in addition to regular debridement.  The need for the injections indicated an increased level of pain.  The Veteran also was observed using orthotics on a regular basis and reported increased foot swelling and weakness and decreased walking and standing endurance.  These manifestations were reported and observed by the VA examiner in November 2010 and again by the examiner in November 2012.  The most recent examiner evaluated the disability as moderately severe to severe.  

Therefore, considering the credible lay assertions, the records of outpatient treatment, and the examination reports, the Board finds that, as of July 14, 2010, each service-connected disability under consideration is best characterized as now resulting in moderately severe to severe impairment.  Given that, and resolving all reasonable doubt regarding the degree of functional loss in the Veteran's favor, the Board finds that the next higher, 30 percent rating for each disability is warranted from July 13, 2010.  The maximum, 40 percent rating under Diagnostic Code 5284 is not warranted at any pertinent point because the Veteran has not lost the use of either foot.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  The Board also finds that at no point since March 15, 2006, the date of receipt of the Veteran's claim for increased ratings, have the Veteran's bilateral plantar fasciitis and calcaneal spurs been shown to be so exceptional or unusual as to render the schedular criteria for rating the disability inadequate and to warrant a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the September 2010 supplemental SOC). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board that the applicable schedular criteria are adequate to rate the disability under consideration during the period in question.  The applicable rating criteria sufficiently contemplate the Veteran's particular symptoms including pain, swelling, and reduced walking and standing endurance.  As the criteria do not define the adjectival categories, the Board has considered all the manifestations.  Accordingly, the fundamental requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Thun, 22 Vet. App. at 115; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that while the claims for ratings in excess of 10 percent, each, for plantar fasciitis of the right and left feet, prior to July 13, 2010, must be denied, a 30 percent rating for each disability is warranted from that date.  The Board has favorably applied the benefit-of the-doubt doctrine in awarding the higher ratings from an earlier date, but finds that no higher rating is assignable for either foot at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER

A rating in excess of 10 percent 0 for plantar fasciitis of the right foot, prior to July 13, 2010, is denied.

A rating in excess of 10 percent for plantar fasciitis of the left foot, prior to July 13, 2010, is denied.

A 30 percent but no higher rating for plantar fasciitis of the right foot, from July 13, 2010, is granted.  

A  30 percent but no higher rating for  plantar fasciitis of the left foot, from July 13, 2010, is granted.  


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter of the Veteran's entitlement to a TDIU due to the service-connected right and foot plantar fasciitis  is warranted.  

During a November 2012 VA examination, the Veteran reported that he stopped working because he was unable to ambulate long distances or stand for a prolonged period of time.  As this suggests unemployability due to the service-connected right and left foot disabilities, as indicated, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the disabilities under consideration has been raised as a component of claims for higher ratings for these disabilities.  However, as the RO has not addressed such a matter, to avoid any prejudice to the Veteran, a remand for AOJ consideration of a TDIU due to the service-connected right and left foot plantar fasciitis, in the first instance, is warranted. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).   

Prior to adjudicating the claim for a TDIU raised per Rice, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding. pertinent information and evidence.

In addition to giving the Veteran an opportunity to file a formal claim for a TDIU, the AOJ should also give the Veteran  opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002).  In its letter, the AOJ should advise the Veteran of what is needed to support a claim for a TDIU due to the service-connected right and left foot disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  The AOJ should also specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records and/or employment information, as appropriate.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for a VA examination,  or otherwise obtaining a medical opinion, if appropriate, prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Provide to the Veteran and his representative appropriate forms and afford them the opportunity to file a formal claim for a TDIU due to service-connected right and left foot plantar fasciitis..    

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for a TDIU due to the service-connected plantar fasciitis of each foot.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records and employment information.

Explain what is needed to support a claim for a TDIU due to service-connected right and left foot plantar fasciitis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b)

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA (to include arranging for the Veteran to undergo VA examination or to otherwise obtain a medical opinion, if appropriate) adjudicate the claim for a TDIU due to service-connected plantar fasciitis of the right and left feet, to include on an extra-schedular basis, in light of all pertinent evidence and legal authority,  

6.   If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


